Citation Nr: 0324395	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin symptoms on the 
face and neck resulting from an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1974 to 
December 1978 and from December 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the RO that, 
among other things, denied service connection for skin 
symptoms on the face and neck resulting from an undiagnosed 
illness lumps.  The RO also granted service connection for 
lumps on the lower extremities and assigned this disability a 
10 percent rating from January 25, 1995 to July 25, 1995, and 
a noncompensable rating thereafter.  

In a May 2003 rating decision, the RO granted a 10 percent 
evaluation for lumps of the lower extremities for the period 
beginning on July 25, 1995.  In a statement dated in June 
2003, the veteran indicated that this decision satisfied her 
appeal as to the disability of the lower extremities.  The 
appeal as to these issues is considered to have been 
withdrawn.  38 C.F.R. § 20.204 (2002); 68 Fed. Reg. 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).

In May 2000, the Board remanded to the RO the issues 
currently before the Board on appeal. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA or provided the 
specific notice of what evidence she is responsible for 
obtaining, and of what evidence VA will undertake to obtain.

To ensure full compliance with due process requirements, this 
case is again remanded to the RO for the following action:

The RO should provide the veteran with a 
VCAA notice letter regarding her current 
claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


